Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given via e-mail confirmation by Mrs. Margulis on 12/23/21.

The application has been amended as follows: 


1.	(Currently Amended) A computer-implemented method comprising:
	receiving, at a computer system, information that indicates that a fire has been detected in a building and that a fire suppression system within the building has begun dousing the fire;
	monitoring sensor information from one or more sensors located within the building;
	determining, by the computer system and based on the sensor information, whether the fire has been extinguished; 
processor 
receiving, by the computer system and from the first processor processor 
determining, by the computer system, that the second processor 
transmitting, by the computer system and in response to determining that the second processor processor 
activating, in response to determining that the fire has been extinguished, a feature to turn off a water supply to the building, the feature being presented on the second processor 
receiving, after activating the feature and from the second processor 
transmitting, by the computer system, a control signal that causes an electromechanical device to close a water valve within the building; and 
transmitting, by the computing system, an updated notification that the water supply is turned off to both the first processor processor 



3.	(Currently Amended) The computer-implemented method of claim 1, further comprising sending an alert to both the first processor processor a time the details are output.

4.	(Currently Amended) The computer-implemented method of claim 3, wherein:
the second processor is configured processor 
activating the feature comprises transmitting, by the computer system, activation information to the second processor processor 
the second processor is configured 
the second processor is configured 

5.	(Previously Presented) The computer-implemented method of claim 4, wherein the feature comprises a selectable button that is displayed in the user interface. 

6.	(Currently Amended) The computer-implemented method of claim 1, further comprising: 
activating, in response to determining that the fire has been extinguished, the feature to turn off the water supply to the building, the feature being presented on the first processor 
receiving, after activating the feature and from the first processor 
transmitting, by the computer system and based on the command to turn off the water supply from the second processor processor 

7.	(Currently Amended) The computer-implemented method of claim 6, wherein activating, in response to determining that the fire has been extinguished, the feature to turn off the water supply to the building, the feature being presented on the first processor 
determining a location of the first user in the building based on monitoring sensor information from the one or more sensors located within the building; 
activating the feature being presented on the first processor 
activating a second feature to contact emergency services, the second feature being presented on the first processor 


transmitting, by the computer system and to the second processor 
activating, by the computer system, the second feature to contact emergency services, the second feature being presented on the second processor 
receiving, by the computer system and from the second processor 

9.	(Currently Amended) The computer-implemented method of claim 8, wherein receiving, by the computer system and from the second processor processor 

10.	(Previously Presented) The computer-implemented method of claim 1, wherein the first user is an occupant of the building and the second user is a first responder at a fire department. 

11.	(Currently Amended) The computer-implemented method of claim 1, further comprising: 
presenting, at both the first processor processor 
processor processor 

12.	(Currently Amended) The computer-implemented method of claim 1, wherein the real time status information includes (i) information indicating whether the fire is still burning, (ii) information indicating whether the fire suppression system has begun dispensing 

13.	(Currently Amended)	A system comprising: 
one or more sensors located within a building that are configured to detect fires in the building; 
an electromechanical device 
a first processor 
a second processor 
a computer system with one or more processors that are programmed to:
receive information that indicates that a fire has been detected in the building and the a fire suppression system within the building has begun dousing the fire;
monitor sensor information from the one or more sensors located within the building;

transmit an indication that the fire has been extinguished to the first processor 
receive, from the first processor processor 
determine that the second processor 
transmit, in response to determining that the second processor processor 
activate, in response to determining that the fire has been extinguished, a feature to turn off the water supply to the building, the feature being presented on the second processor 
receive, from the second processor 
transmit a control signal that causes the electromechanical device to close the water valve within the building; and 
transmit an updated notification that the water supply is turned off to both the first processor processor 

14.	(Currently Amended)	The system of claim 13, wherein the computer system is further programmed to send an alert to both the first processor processor processor 

15.	(Currently Amended) 	The system of claim 14, wherein the computer system is further programmed to activate the feature based on transmitting activation information to the second processor processor processor processor 

16.	(Currently Amended)	The system of claim 15, wherein the second processor is configured to prohibit user selection of the feature when the feature is deactivated and permit user selection of the feature when the feature is activated.

17.	(Currently Amended)	The system of claim 13, wherein the computer system is further programmed to:
activate, in response to determining that the fire has been extinguished, the feature to turn off the water supply to the building, the feature being presented on the first processor 
receive, after activating the feature and from the first processor 
transmit, based on the command to turn off the water supply from the second processor processor 

18.	(Currently Amended)	The system of claim 17, wherein the computer system is further programmed to:
determine a location of the first user in the building based on monitoring sensor information from the one or more sensors located within the building; 
activate the feature being presented on the first processor 
activate a second feature to contact emergency services, the second feature being presented on the first processor 

19.	(Currently Amended)	The system of claim 18, wherein the computer system is further programmed to:
transmit to the second processor 
activate the second feature to contact emergency services, the second feature being presented on the second processor 
receive, from the second processor 

processor 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRIN D DUNN whose telephone number is (571)270-1645. The examiner can normally be reached M-Sat (10-8) PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/DARRIN D DUNN/Patent Examiner, Art Unit 2117